Appeal from an order of the Supreme Court, Erie County (Frank A. Sedita, Jr., J.), entered March 31, 2008. The order, insofar as appealed, granted in part plaintiffs motion for summary judgment and denied defendant’s cross motion for summary judgment.
Now, upon reading and filing the stipulation withdrawing appeal signed by the attorneys for the parties on February 19 and 20, 2009,
It is hereby ordered that said appeal is unanimously dismissed without costs upon stipulation. Present — Martoche, J.P., Smith, Fahey and Pine, JJ.